Citation Nr: 0520363	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  01-04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $32,815.54.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
December 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO denied the veteran's request for a 
waiver, on the ground that he had filed his request for 
waiver more than one year after receiving notification of the 
debt and his waiver rights.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification to the veteran when further action is required 
on his part.


REMAND

The veteran has applied for a waiver of his loan guaranty 
indebtedness, which resulted from foreclosure on the property 
which was the security for a loan he had initially taken 
under a VA program.

Any indebtedness of a veteran or the veteran's spouse shall 
be waived only when the following factors are determined to 
exist: (1) following default, there was a loss of the 
property which constituted security for the loan guaranteed, 
insured or made under Chapter 37 of this title; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would not be against equity and good conscience.  An 
application for waiver shall be made within one year after 
the date on which the debtor receives, by Certified Mail-
Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice is sent by other means, then 
there is no time limit for filing a request for waiver of the 
indebtedness.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. § 
1.964 (2004).


The Board notes that the RO denied the veteran's application 
for waiver on the ground that he had filed it more than a 
year after he was notified of the indebtedness.  The RO 
indicated the veteran received the notice on October 31, 
1997.  There is a copy of a Certified Mail receipt in the 
claims file, showing the veteran's wife's signature on that 
date.

In any waiver decision where timeliness of the waiver request 
is at issue, the VA Debt Management Center (DMC) is to 
provide (1) verification in the form of a signed, written 
certification from DMC management identifying the date of 
dispatch of the initial notice of indebtedness and right to 
request waiver; (2) a printout of the screen from the 
Centralized Accounts Receivable Online System (CAROLS) that 
indicates the date of dispatch of the DMC's initial notice to 
the debtor with a statement that explains the details of the 
screen; (3) a copy of the type of form letter sent to the 
debtor; and (4) a copy of any correspondence received from 
the debtor in response to the initial notice of indebtedness 
and right to request waiver.  See OF BULLETIN 99GC1.04 (May 
14, 1999) (New Requirement for Decisions by Committees on 
Waivers and Compromises). 

The RO indicated in its March 2001 decision that the DMC 
CAROLS letter screen showed that the veteran was sent a debt 
notice letter on October 22, 1997, and received it on October 
31, 1997.  However, the printout of the CAROLS screen is not 
of record, nor is an explanation of the screen.  In addition, 
there is no copy of the type of letter the veteran would have 
received.  Finally, there is no signed, written certification 
from DMC management identifying the date of dispatch of the 
initial notice of indebtedness and right to request waiver.  
Therefore, a remand is necessary to obtain these documents.

In the event the RO is unable to obtain these documents, or 
the DMC is unable to provide them, the veteran should be 
presumed not to have received notice, and his claim for a 
waiver of his loan guaranty debt should be adjudicated on the 
merits.



Therefore, due process demands this case be REMANDED for the 
following:

1.  The RO should obtain from the DMC, and 
associate with the claims file, a copy of any 
letter to the veteran notifying him of the 
amount of any overpayment incurred and his 
right to request a waiver(s).  If the 
letter(s) of notification of indebtedness is 
not found, a certification from the DMC 
indicating the date of the demand letter(s), 
which contained the Notice of Rights, and 
when and where it was sent, should be 
obtained.  The DMC should also provide a 
CAROLS screen printout that indicates the 
date of dispatch of the DMC's initial notice 
to the debtor with a statement that explains 
the details of the screen.  The RO should 
document its efforts to obtain these records.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to a 
waiver of loan guaranty indebtedness.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
since the May 2001 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


